Citation Nr: 0925510	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for arthritis of the left knee, status post 
arthroplasty, from January 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A rating decision dated in December 2005 granted a temporary 
total rating for the Veteran's service-connected left knee 
disorder, effective from November 1, 2005 to January 1, 2007.  
Thereafter, a 30 percent evaluation was assigned for the 
Veteran's service-connected left knee disorder.  This appeal 
arises from the disagreement to the 30 percent evaluation 
assigned from January 1, 2007.  Accordingly, the issue on 
appeal has been characterized as such. 


FINDING OF FACT

Since January 1, 2007, the Veteran's arthritis of the left 
knee, status post arthroplasty, has been manifested by left 
knee pain with limitation of motion, but not by severe 
painful motion or weakness in the left lower extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
arthritis of the left knee, status post arthroplasty, since 
January 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's letters, dated in July 2003, July 2005, May 2006, 
and May 2008, advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's May 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

In this case, the RO's May 2008 letter, which was followed by 
the readjudication of the Veteran's increased rating claim in 
an October 2008 supplemental statement of the case, satisfied 
the notice requirements of 38 U.S.C.A. § 5103(a), as 
discussed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett, 20 
Vet. App. at 376.  Specifically, the RO's May 2008 letter 
informed the Veteran of what evidence was required to 
substantiate her claim for an increased disability rating and 
of hers and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in her possession to the RO.  Moreover, with respect to the 
Dingess requirements, the Veteran was given notice of what 
type of information and evidence she needed to substantiate 
her claim for an increased rating.  Finally, the RO's May 
2008 letter provided the Veteran with the specific rating 
criteria and pertinent regulations concerning her claim for 
an increased evaluation herein.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice for her increased rating 
claim as contemplated in Vazquez-Flores.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as her identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the current 
severity of her arthritis of the left knee, status post 
arthroplasty.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Since January 1, 2007, the RO has assigned a 30 percent 
disability rating for the Veteran's service-connected 
arthritis of the left knee, status post arthroplasty, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5055, the minimum 30 percent evaluation 
is warranted when the medical evidence of record shows a 
history of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).  A 60 percent evaluation is 
warranted when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Id.  The maximum 100 percent evaluation is granted for 1 year 
following implantation of prosthesis.  Id.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the Rating Schedule instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008); see also 38 C.F.R. § 4.71, Plate II (2008) 
(showing normal leg flexion and extension as between 0 
degrees and 140 degrees).

A review of the Veteran's claims file revealed that she 
underwent a total left knee arthroplasty in November 2005.


An October 2006 VA examination for joints noted the Veteran's 
complaints of constant left knee pain of 5/10 intensity.  The 
report also noted her complaints of left knee stiffness, 
locking, and swelling, as well as occasional instability.  
Physical examination revealed a large well-healed scar over 
the left knee which was eight inches long and one centimeter 
in width.  The scar was not adherent to underlying tissue.  
Range of motion testing of the left knee revealed full 
extension to 0 degrees and flexion to 115 degrees.  The 
report noted that the range of motion exhibited by the left 
knee did not decrease upon repetitive testing, but noted that 
the Veteran's complaints of left knee pain did increase.  
There was no crepitus in the left knee, and there was slight 
effusion.  Lachman's test, anterior drawer test, posterior 
drawer test and McMurray's test were all normal.  There was 
no ligamentus laxity to varus or valgus stress.  The report 
concluded with a diagnosis of severe degenerative joint 
disease of the bilateral knees.  

The report of a September 2007 orthopedic consultation noted 
that the Veteran was being seen after over a year's absence.  
The report noted her complaints of left knee pain in the area 
of the pes anserinus/TC1 area on the medial tibia.  The 
report noted that she walked using a cane, and did not have 
an antalgic gait.  Physical examination revealed no effusion, 
and no apparent instability of the left knee.  The soft 
tissues over the medial tibia below the left knee joint line 
were painful to palpation, but there was no heat, fluctuance, 
or draining site.  X-ray examination of the left knee 
revealed a well fixed total knee arthroplasty with no 
evidence of loosening and no loose bodies.  A follow-up 
September 2007 orthopedic consultation noted that the left 
knee remained tender over the medial joint line, with some 
pretibial edema.  Range of motion testing of the left knee 
revealed extension to 0 degrees and flexion to 120 degrees.  

In February 2008, a VA examination for joints was conducted.  
The examination report noted that the Veteran was currently 
unemployed due to her service-connected bilateral knee 
disorders.  Physical examination revealed a range of motion 
in the left knee from 0 degrees extension to 90 degrees of 
flexion, with end-of-range pain present.  The report noted 
that this range of motion was not additionally limited 
following repetitive use.  The left knee was stable on 
examination.  There was left knee pain on testing, and the 
left knee exhibited crepitus.  

In May 2008, a VA examination for joints was conducted.  The 
report of this examination noted the Veteran's complaints of 
constant pain, locking, swelling, and instability in the left 
knee.  Physical examination of the left knee revealed 
extension to 0 degrees and flexion to 95 degrees, with end-
of-range pain on flexion.  The report noted that this range 
of motion was not additionally limited following repetitive 
use on examination.  Lachman's, drawer, varus, and valgus 
stress testing were all negative; however, testing was 
limited due to the Veteran's complaints of pain.  Palpation 
of the left knee revealed generalized tenderness.  There was 
no crepitus.  The report concluded with a diagnosis of left 
knee degenerative joint disease requiring total knee 
arthroplasty.

A September 2008 orthopedic consultation noted that the 
Veteran was frustrated with the pain relief she received from 
her left total knee arthroplasty, but overall it was 
"functioning acceptably."  Physical examination of her 
knees revealed "an excellent range of motion on the left 
with good stability and no significant effusion."  There was 
very slight laxity in flexion, and good flexion up to about 
115 degrees.  The Veteran's bone densitometry was reviewed, 
and the VA physician noted that her bones were strong.

After reviewing the evidence of record, the Board finds that 
an increased evaluation in excess of 30 percent, since 
January 1, 2007, is not warranted.  Specifically, the 
evidence of record does not show that the Veteran's residuals 
of a left knee replacement to be manifested by severe painful 
motion or weakness.  While the Veteran has reported 
complaints of pain, the range of motion exhibited by the left 
knee has been consistently in the noncompensable range, from 
0 degrees extension to a minimum of 90 degrees of flexion.  
Moreover, the evidence of record repeatedly shows this range 
of motion is not further limited on repetitive testing.  
Moreover, the record refers to end-of-range pain, not 
continuous pain on motion.
A September 2007 treatment report noted that the Veteran does 
not have an antalgic gait.  More recently, a September 2008 
treatment report noted that her left knee "has an excellent 
range of motion on the left with good stability and no 
significant effusion."  

As directed by the Rating Schedule instructions under 
Diagnostic Code 5055, the Board has considered whether there 
are intermediate degrees of residual weakness, pain, or 
limitation of motion such that an evaluation greater than 30 
percent is warranted under Diagnostic Codes 5256, 5261, or 
5262.  Diagnostic Code 5256 contemplates ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, as 
anklyosis of the knee is not documented in the evidence of 
record, an evaluation greater than 30 percent under this 
diagnostic code is not warranted.  Id. 

Similarly, Diagnostic Code 5261 contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Multiple range of motion tests of the left knee 
conducted since January 1, 2007, have revealed extension to 0 
degrees, which is noncompensable under Diagnostic Code 5261.  
Accordingly, as the evidence of record does not show that 
extension of the left leg is limited to 30 degrees, as would 
merit a 40 percent rating, an evaluation greater than 30 
percent under Diagnostic Code 5261 is not warranted.  

Moreover, Diagnostic Code 5262 contemplates impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
However, for a 40 percent rating, nonunion of the tibia and 
fibula, with loose motion, requiring use of a brace, must be 
shown; in this case, there is no evidence of nonunion of the 
tibia and fibula, or of loose motion.  Accordingly, an 
evaluation greater than 30 percent under Diagnostic Code 5262 
is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to the knee and leg.  However, recurrent 
subluxation or lateral instability, and genu recurvatum, have 
not been shown by the evidence of record.  Accordingly, 
Diagnostic Codes 5257 and 5263 are not for application.  
Moreover, as Diagnostic Codes 5258 and 5259, which 
contemplate dislocated and removed semilunar cartilage, do 
not provide for an evaluation greater than 30 percent, these 
diagnostic codes are also not for application.  

Moreover, there were no objective findings on examination 
that any weakness, excess fatigue, incoordination, or lack of 
endurance resulted from repetitive use.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation in excess of 30 percent disabling 
from January 1, 2007, based on functional impairment, is not 
for assignment.  Id.

The Board has further considered whether the Veteran warrants 
a separate disability rating for her left knee surgical scar. 
See generally Jones v. Principi, 18 Vet. App. 248 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
However, her left knee surgical scar is not shown to be deep, 
exceed 6 square inches in area, cause limitation of motion, 
nor is it unstable. See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7805 (2008).  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
disability rating in excess of 30 percent for arthritis of 
the left knee, status post arthroplasty, is provided for 
certain manifestations of this condition, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Specifically, the diagnostic criteria indicate 
that a higher rating is warranted for more severe 
manifestations of arthritis of the left knee, status post 
arthroplasty, that result in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
However, the evidence does not show the Veteran's arthritis 
of the left knee, status post arthroscopy, to be manifested 
by a disability of this severity.  Additionally, the 
diagnostic criteria applied herein more than adequately 
describe the severity and symptomatology of the Veteran's 
left knee disorder.  Therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.

Accordingly, a disability rating in excess of 30 percent for 
status post left knee total arthroplasty is not warranted at 
any time subsequent to January 1, 2007.  Because the evidence 
does not show that the chronic residuals of the Veteran's 
left total knee replacement constitute severe painful motion 
or weakness, anklyosis of the left leg, limitation of 
extension to 30 degrees, nonunion of the tibia or fibula, or 
functional loss constituting same, the preponderance of the 
evidence is against the Veteran's claim for an evaluation 
greater than 30 percent since January 1, 2007.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased disability rating in excess of 30 percent from 
January 1, 2007, for arthritis of left knee, status post 
arthroplasty, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


